Stephens, J.
It appearing that the plaintiff’s intestate, who, while an employee of the defendant railroad, in the discharge of his duty, received injuries from a second explosion in the defendant’s freight-depot, where he was employed as a clerk, which occurred about ten or fifteen minutes after the explosion referred to in the case of Southern Railway Co. v. Eichelberger, ante, 532 (126 S. E. 912), and after.the plaintiff, in compliance with an order from an agent of the defendant, in general charge of the depot and the men working there, had gone back into the building for the purpose of rescuing some of the employees injured in the first explosion, and it being inferable that the second explosion was but a continuance of the first explosion, and that the first explosion was caused by the negligence of the defendant, in the manner in which certain explosives it had received for shipment were handled, a verdict for the plaintiff was authorized.

Judgment affirmed.


Jenkms, P. J., and Bell, J., concur.